DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2-7, 9, 10, and 11-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 25, 2021.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title is directed to the general field of endeavor and provides little informative value. The Examiner requests amending the title to provide more information with regards to the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (U.S. Pub. No. 2018/0259337; corresponds to WO 2018/165238 found in IDS of 3/17/2020).

With respect to claim 1, Wang shows a photonic integrated circuit (PIC) comprising:
a polarizer (polarizer 308; para. [0056]) comprising a polarizer waveguide and having a first polarizer port and a second polarizer port, the polarizer configured to have, within a range of operational wavelengths of the PIC, a propagation extinction ratio (PER) of at least 75dB (para. [0058]) and a birefringence of at least 0.012 (para. [0057]); and
an interferometric Y-junction (coupler 312) having a base waveguide (318c), a first branch waveguide (318d), and a second branch waveguide (318e; see para.[0056]), that (i) are polarization maintaining (PM), (ii) have a predetermined length difference with respect to one another, and (iii) are configured to support a single transverse mode of light.
Additional remarks: The Examiner submits the claimed properties of the polarizer and Y-junction are also present in Wang’s polarizer and Y-junction because the claimed structure is identical to the structure taught by Wang. Being identical in structure, it is reasonable to conclude their properties are the same. If Applicant is of the position that Wang’s PIC is not capable of achieving the claimed properties, Applicant is encouraged to amend the claims with sufficient structure to support claimed properties which would help to structurally distinguish from Wang.

With respect to claim 8, Wang further shows (see e.g. paras. [0018] and [0019]):
a first connector (302) configured to be connected to a light source; 

a third connector (314) configured to be connected to a first port of a fiber coil; 
a fourth connector (316) configured to be connected to a second port of the fiber coil; and 
a source Y-junction (306) having a base waveguide, a first branch waveguide, and a second branch waveguide (see para.[0056]);
wherein the first branch waveguide of the source Y-junction is optically coupled to the first connector, the second branch waveguide of the source Y-junction is optically coupled to the second connector, and the base waveguide of the source Y-junction is optically coupled to the first polarizer port (see e.g. paras. [0018] and [0019]); and
wherein the first branch waveguide of the interferometric Y-junction is optically coupled to the third connector, the second branch waveguide of the interferometric Y- junction is optically coupled to the fourth connector, and the base waveguide of the source Y-junction is optically coupled to the second polarizer port (see e.g. paras. [0018] and [0019]).

With respect to claim 11, Wang shows all the limitations as discussed for claim 8 and also shows the base waveguides and the branch waveguides comprise a thin Si3N4 waveguide (para. [0068]) with a core thickness that is greater than or equal to l0nm and less than or equal to 100nm, and with a core width that is greater than or equal to 1 micron and less than or equal to 10 microns (see Fig. 5C).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419.  The examiner can normally be reached on Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/            Primary Examiner, Art Unit 2886